t c memo united_states tax_court terry d smith petitioner v commissioner of internal revenue respondent docket no filed date richard e marsh jr for petitioner james e gray and paul g topolka for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the issue for decision is whether petitioner may defer recognition of gain realized on the sale of two properties pursuant to sec_1031 we hold that he may not because he failed to establish that he identified replacement_property within days after he transferred the relinquished properties unless otherwise indicated section references are to the internal_revenue_code as in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found findings_of_fact a petitioner petitioner lived in charlotte north carolina when he filed the petition in this case petitioner has been a practicing certified_public_accountant since among his clients are a large number of individuals and small to medium-sized businesses in petitioner and david e parrish parrish owned properties pincite monroe road charlotte north carolina the monroe road property and pincite east seventh street charlotte north carolina the seventh street property b petitioner's sale of the propertie sec_1 the monroe road property in date petitioner contracted to sell his interest in the monroe road property to mr and mrs thomas hauch and mr and mrs everett wohlbruck the hauchs and the wohlbrucks petitioner sent a letter dated date to the hauchs' and wohlbrucks' attorney charles o dubose dubose dubose was an attorney at the law firm of kennedy covington lobdell hickman kclh the letter included the following statement this is to confirm our conversation today regarding monroe property as a tax free exchange for my one-half interest in the property although i have not yet identified the replacement_property i do intend to perfect an exchange petitioner transferred his one-half interest in the monroe road property to the hauchs and wohlbrucks on date the contract of sale did not specify any replacement_property kclh sent an internal memo to randall w lee at kclh's southpark office which included the following statement with respect to mr smith's one half undivided_interest in the monroe road property he intends to effect a tax free exchange and therefore wants us to hold his portion of the net_proceeds from the sale in escrow pending further instructions relative to the tax free exchange the seventh street property on date petitioner and parrish contracted to sell the seventh street property to donald p mccurdy mccurdy paragraph a of the contract of sale stated as follows sellers intend for this transaction to qualify under the tax-free_exchange provisions of the irs code and buyer agrees to execute any related documents required to do so the contract of sale did not identify any replacement_property petitioner transferred his interest in the seventh street property to mccurdy on date kenneth f essex essex was mccurdy's attorney for the closing of the seventh street property transaction essex's law firm was essex richards morris jordan p a essex was also petitioner's escrow agent for petitioner's portion of the proceeds from the sale of the seventh street property the record does not show whether the escrow agreement between petitioner and essex was oral or written handling of the proceeds from the sale of both properties in a letter dated date essex confirmed that he invested petitioner's share of the proceeds from the seventh street property dollar_figure in a certificate of deposit with the bank of mecklenburg around date kclh transferred the proceeds from the sale of petitioner's interest in the monroe road property dollar_figure by check drawn on kclh's trust account to essex's law firm essex added those proceeds to the certificate of deposit with the bank of mecklenburg c petitioner's purchase of the east boulevard property on date h p smith smith a real_estate broker with meca properties took petitioner to tour property pincite east boulevard charlotte north carolina the east boulevard property and gave him some preliminary information about the building the east boulevard property was well-located for petitioner's accounting practice east boulevard was one of two streets in charlotte on which petitioner was considering buying replacement_property it appeared that the property could possibly be suitable for petitioner but there were several points that had to be resolved first the east boulevard property needed to be substantially_rehabilitated to make it usable second petitioner thought the sellers' price was too high third petitioner wanted to structure the financing with a high debt-to-value ratio in order to buy the property petitioner wanted to obtain some seller financing fourth petitioner could not decide if the property was acceptable without the approval of frederick r black black his new partner black saw the east boulevard property in early date petitioner did not look at any properties after date he was extremely busy because of the tax season smith intended to talk to petitioner on march about making an offer on the east boulevard property but it is unknown whether he did so petitioner and black did not make an offer to buy the property until date on date petitioner and black as sb properties a north carolina general_partnership contracted with harold h and loretta k brown mr and mrs brown to buy the east boulevard property paragraph of addendum a of the offer to purchase and contract states as follows exchange provision buyer may wish to qualify this transaction under sec_1031 of the internal_revenue_code therefore buyer shall have the right to cause seller to accept suitable property in exchange for all or part of seller's property hereunder provided that property exchanged to seller shall be subject_to immediate purchase by a third party and provided further that the cost to seller of accepting the exchange property and transferring it to a third party shall be reimbursed to seller by buyer and provided that the terms and conditions of such exchange shall in no event be more onerous and burdensome to seller on date mr and mrs brown transferred the east boulevard property to petitioner and black as tenants in common petitioner's share of the cash portion of the purchase_price was dollar_figure of that amount petitioner paid dollar_figure as earnest money when the contract was signed also on date essex redeemed the certificate of deposit and thereafter disbursed dollar_figure to petitioner and bought two certificates of deposit for dollar_figure each petitioner deposited the dollar_figure he received in his account with united carolina bank petitioner used the two certificates of deposit as partial collateral for a dollar_figure loan to renovate the east boulevard property d petitioner's tax_return on the form_8824 like-kind_exchanges attached to petitioner's income_tax return petitioner reported that he transferred property as part of a like-kind_exchange on date in fact petitioner transferred his interests in the monroe road and seventh street properties on february and date respectively also on that form_8824 petitioner reported that he identified replacement_property on date date is the 46th day after date and the 55th day after date the dates that petitioner transferred his interests in the seventh street and monroe road properties respectively opinion a background and contentions of the parties the issue for decision is whether petitioner may defer the gains realized on the sale of the monroe road and seventh street properties pursuant to sec_1031 generally a taxpayer must recognize gain_or_loss on the sale of real_property sec_1001 however sec_1031 provides for the deferral of gain_or_loss when there is an exchange of like-kind business or investment properties as distinguished from a cash sale of property by the taxpayer and a reinvestment of the proceeds in other_property 74_tc_555 petitioner contends that his sale of the monroe road and seventh street properties and subsequent purchase of the east boulevard property qualifies as a nontaxable_exchange under sec_1031 respondent contends that those transactions do not qualify because petitioner did not identify the replacement_property within days of the sale of the relinquished properties petitioner received the proceeds from the sale of the relinquished properties and the sales and purchase were not an exchange as required by sec_1031 respondent's determinations are presumed correct and petitioner bears the burden_of_proof rule a 290_us_111 petitioner must rebut all three of respondent's arguments to qualify under sec_1031 b identification requirement sec_1031 requires replacement_property to be identified within days after the date the taxpayer transfers the property relinquished in the exchange the parties dispute whether petitioner identified the east boulevard property within days after he transferred the monroe road and seventh street properties petitioner contends that he orally identified the east boulevard property within days after he transferred the relinquished properties and points out that he saw no other_property after he saw the east boulevard property on date respondent argues that an oral identification is not sufficient under sec_1031 and that even if an oral identification is sufficient petitioner failed to identify replacement_property orally or otherwise within days we are not convinced that petitioner identified the east boulevard property within days after february or ie by march or this conclusion is supported by petitioner's tax_return petitioner reported on his tax_return that he identified the replacement_property on date date is the 55th day after petitioner sold the monroe road property and the 46th day after he sold the seventh street property statements in a tax_return are admissions and will not be overcome without cogent evidence that they are wrong waring 1in date the secretary proposed a regulation requiring written identification of replacement_property sec_1 a - c proposed income_tax regs fed reg date this section was adopted in as sec_1_1031_k_-1 income_tax regs by t d 1991-c b the regulation applies to transfers of property made on or after date at the time of the transactions in issue no regulations were in effect v commissioner 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 statements made in a tax_return signed by a taxpayer may be treated as admissions affd without published opinion 521_f2d_1399 3d cir rankin v commissioner tcmemo_1996_350 sirrine bldg no v commissioner tcmemo_1995_ as statements of a party opponent the returns are admissions under rule d of the federal rules of evidence estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir mooneyham v commissioner tcmemo_1991_178 estate of mcgill v commissioner tcmemo_1984_292 estate of kreis v commissioner tcmemo_1954_139 affd 227_f2d_753 6th cir see 428_fsupp_205 d ariz statements made in an income_tax return constitute admissions affd without published opinion 568_f2d_779 9th cir 28_tc_121 affd 255_f2d_833 3d cir there is no cogent or persuasive evidence that petitioner identified the replacement_property before date when petitioner saw the east boulevard property on date he liked the location but he thought the price was too high he had specific requirements for financing terms he knew he would need to make and arrange financing for extensive renovations and black had not yet approved the property according to petitioner black gave his approval in early march petitioner testified that he instructed smith on date that we would like to pursue the purchase of that building but smith did not corroborate that or act in the following weeks as if he had been instructed to arrange the purchase petitioner did not begin to negotiate the price with the sellers until may there is no evidence that his concerns other than approval by black were satisfied before may we give more weight to his statement on his tax_return that he identified the property as replacement_property on april than to his trial testimony that he identified it earlier we conclude that petitioner has not shown that he identified the east boulevard property as replacement_property within the time required by sec_1031 ie by late march petitioner may not defer recognition of the gains realized from the sale of the monroe road or seventh street properties under sec_1031 because he did not identify replacement_property within days after the date he relinquished either property sec_1031 c respondent's other contentions because we find that petitioner did not identify replacement_property on or before date we need not decide respondent's contention that an oral identification does not meet the identification requirement under sec_1031 similarly we need not decide respondent's contentions that petitioner's sale of the monroe road and seventh street properties is ineligible for like-kind_exchange treatment under sec_1031 because petitioner constructively received the proceeds from the sale of each of those properties and that the sales and purchase were not an exchange as required by sec_1031 decision will be entered for respondent
